January 5, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                              HABANERO, INC., Appellant

NO. 14-11-00339-CV                        V.

                JIM SCHWEITZER AND GEORGE WOOD, Appellees
                           ____________________



       This cause, an appeal from the judgment in favor of appellees, Jim Schweitzer and
George Wood, signed January 12, 2011, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

       We order appellant, Habanero, Inc., to pay all costs incurred in this appeal. We
further order this decision certified below for observance.